Citation Nr: 0212024	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-09 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of an 
automobile accident involving a neck injury, a jaw injury, 
facial lacerations, and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that the veteran had not 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for the residuals 
of an automobile accident.  That issue was before the Board 
in October 2001, and the Board determined that new and 
material evidence had been submitted.  Accordingly, the claim 
of entitlement to service connection for the residuals of an 
automobile accident was reopened.  In reviewing the record at 
that time, however, the Board determined that additional 
development was required to decide the claim for benefits on 
the merits.  As such, the issue was remanded.  The RO 
completed the requested development, but continued the denial 
of benefits sought on appeal.  Therefore, this matter is now 
properly before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran was involved in a motor vehicle accident 
during service, injuring his neck, face, and jaw.

3.  The veteran's current headaches, jaw problems, facial 
scars, and degenerative disc disease of the cervical spine 
are results of his inservice motor vehicle accident.



CONCLUSION OF LAW

Headaches, jaw problems, facial scars, and degenerative disc 
disease of the cervical spine were incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The veteran was notified of this regulatory 
change in a letter dated in February 2002.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a letter dated in February 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer in 
August 2000, and has actively participated in the development 
of his claim on appeal.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran contends that he was involved in a motor vehicle 
accident during service, injuring his face, neck, and jaw.  
Although the veteran's service medical records appear to have 
been destroyed in a 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri, the veteran submitted 
a statement from his sister-on-law showing that she visited 
the veteran while in the hospital in January 1956 following a 
motor vehicle accident in service.  This statement 
corroborates the veteran's assertions not only in showing 
that the accident occurred, but in showing that the veteran 
had stitches in his face and difficulty moving his neck.

The veteran's sister-in-law, as well as his sister and 
brother, submitted statements attesting to the fact that the 
veteran suffered from frequent headaches upon his discharge 
from service and occasionally had difficulty turning his 
neck.  The medical evidence of record shows that the veteran 
has required medication for headaches, chiropractic 
adjustment for pain in his neck, and dental care.

In August 2000, the veteran's chiropractor reported that the 
veteran's current complaints were consistent with the 
injuries he described experiencing during his active service 
in 1955 or 1956.  In July 2001, a VA neurologist opined that 
it was conceivable that the veteran's current discomfort and 
difficulties were related to the inservice injury described 
by the veteran.

The veteran underwent VA examinations in May 2002, and 
related a history of having been in a motor vehicle accident 
in either 1955 or 1956, injuring his neck, face, and jaw.  It 
was determined that the veteran had non-disfiguring facial 
lacerations and degenerative disc disease of the cervical 
spine resulting in limited range of motion and tension 
headaches.  The examiner opined that it was at least as 
likely as not that the veteran's neck injury, facial 
lacerations, and headaches were direct results of the motor 
vehicle accident described.  The examining dentist opined 
that it was possible to have a jaw position change as a 
result of a mandibular fracture such as described by the 
veteran as occurring as a result of the inservice motor 
vehicle accident, but that it was not a common occurrence.

As stated above, the veteran's service medical records are 
not available and are presumed to have been destroyed.  The 
veteran attempted to obtain records from the private hospital 
at which he received treatment following the motor vehicle 
accident described and before being transferred to a military 
hospital.  Unfortunately, he was advised that records prior 
to 1975 were no longer available.  As such, the only way for 
the veteran to corroborate his assertion that he was involved 
in a motor vehicle accident during service is to submit 
statements from individuals who may have known him at that 
time, which he did.

Given the evidence as outlined above, the Board finds that 
the best evidence available supports the veteran's claim of 
entitlement to service connection for the residuals of a 
motor vehicle accident as his assertion that he was involved 
in an accident during service has been corroborated by 
independent evidence, he has been diagnosed as having current 
disabilities, and the medical evidence of record shows that 
it is at least as likely as not that the veteran's current 
disabilities are results of the inservice accident described 
by the veteran.  Although the medical opinions of record are 
based upon the history as related by the veteran and the 
Board is not bound to accept such medical opinions pursuant 
to DeSousa v. Gober, 10 Vet. App. 461 (1997), the Board notes 
that in this case the history as described by the veteran is 
corroborated by credible lay evidence and the veteran cannot 
be prejudiced by his records being destroyed.  Consequently, 
the Board finds that the veteran's headaches, jaw problems, 
facial scars, and degenerative disc disease of the cervical 
spine were incurred in or as a result of active service and, 
as such, service connection for the residuals of a motor 
vehicle accident is hereby granted.
 


ORDER

Service connection for the residuals of a motor vehicle 
accident including headaches, jaw problems, facial scars, and 
degenerative disc disease of the cervical spine is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

